PER CURIAM
Defendant appeals a judgment of conviction for first-degree sodomy, ORS 163.405, and luring a minor, ORS 167.057. He was sentenced to 300 months in prison and lifetime post-prison supervision. We write to address only defendant’s assignment of error regarding the imposition of $6,000 in court-appointed attorney fees. We reject defendant’s remaining assignments of error without written discussion.
As to the attorney fees, defendant argues that the trial court committed plain error when it ordered him to pay those fees because the record contains no evidence of his ability to pay them. The state concedes that the trial court’s imposition of attorney fees constitutes plain error under our decision in State v. Coverstone, 260 Or App 714, 320 P3d 670 (2014) (holding that the imposition of court-appointed attorney fees is plain error where the record is silent as to the defendant’s ability to pay the fees). We agree that the trial court committed plain error, accept the state’s concession, and conclude that it is appropriate to exercise our discretion to correct the error in this case for the reasons stated in Coverstone — viz., the gravity of the error, the length of defendant’s prison term, and the lack of any evidence of financial resources. Id. at 716-17.
Portion of judgment requiring defendant to pay court-appointed attorney fees reversed; otherwise affirmed.